IN THE SUPREME COURT OF THE STATE OF NEVADA


                          JASON V.,                                              No 85772
                          Petitioner,
                          vs.
                          THE EIGHTH JUDICIAL DISTRICT
                          COURT OF THE STATE OF NEVADA,                            fiF
                          IN AND FOR THE COUNTY OF
                          CLARK; AND THE HONORABLE                                 DEC 1 3 2022
                          ROBERT TEUTON, DISTRICT JUDGE,
                          Respondents,
                            and
                          CLARK COUNTY DEPARTMENT OF
                          FAMILY SERVICES; RHODECIA J.;
                          ELTON L.; N.L., A MINOR.; AND R.J., A
                          MINOR,
                          Real. Parties in interest.




                                ORDER DENYING PETITION FOR. WRIT OF MANDAMUS

                                     This original petition for a writ of man.damus raises pretrial due
                         process concerns regarding a termination of parental rights trial scheduled
                         to conunence this morthng. Petitioner has also filed an emergency motion
                         for stay.
                                     Whether to issue extraordinary writ relief is solely within this
                         court's discretion, Srnith v. Eighth Judicial Dist. Court, 107 Nev..674, 677,
                         818 P.2d 849, 851 (1991), and it is petitioner's burden to demonstrate that
                         such relief is warranted, Pan v. Eighth Judicial Dist. Court, In Nev. 222,
                         228, 88 P,3d 840, 844 (2004). .Having•reviewed the petition and appendix,
                         We decline to intervene. Trial apparently is ongoing, and petitioner has not
                         demonstrated a clear legal right to the relief requested under the
                         circumsta.nces warranting extraordinary intervention at this time.        See
SUPREME COURT
         OF
      NEVADA



(0) 19,17A    .4415r ,
                                                                                     2.2 - 31P:71.
                     Walker v. Second Judicial Dist. Court, 136 Nev. 678, 681-82, 476 P.3d II 94,

                     1197 (2020) (providing that, to obtain the extraordinary remedy of
                     mandamus, a petitioner must establish a clear legal right to the course of
                     action requested). Further, to the extent that petitioner seeks to develop
                     such a right, petitioner may raise these arguments in the context of any
                     appeal from an adverse final judgment, and he has not shown that any such
                     appeal would be inadequate to remedy the• alleged due process violations.
                     Pan, 120 Nev. at 224, 88 P.3d at 841 ("[T]he right to appeal is generally an
                     adequate legal remedy that precludes writ relief."). Accordingly, we
                                 ORDER the petition DENIED.'




                                                   iA6L.t                 J.
                                              Hardesty


                                                , J.
                     Stiglich                                   Herndon




                     cc:   Hon. Robert Teuton, District Judge, Family Court Division
                           Ford & Friedman, LLC
                           Law Office of Alyssa Aklestad, LLC
                           Jennifer McDonald Law
                           Clark County District Attorney/Juvenile Division
                           Legal Aid Center of Southern Nevada, Inc,
                           Nevada Justice Group, Ltd.
                           Eighth District Court Clerk



                            'In light of this order, we deny as m.00t petitioner's emergency motion
                     for stay.
SUPREME COURT
      OF
   NEVADA
                                                           2
  I 947A ..r4S6).>